                         2:21-cv-02193-CSB-EIL # 1          Page 1 of 4
                                                                                                    E-FILED
                                                                           Friday, 23 July, 2021 02:26:25 PM
                                                                               Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
      FOR THE CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

 DANVILLE HOSPITALITY, d/b/a
 SUNRISE INN OF DANVILLE,                                   Case No. 2:21-CV-2193

                           Plaintiff,

        v.

 WESTERN WORLD INSURANCE
 COMPANY

                        Defendant.


                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant, WESTERN WORLD INSURANCE CO., (“WWIC”) by and through its

attorneys, Nielsen, Zehe & Antas, P.C., respectfully removes his action from the from the

District Court of Vermilion County, Illinois, to the United States District Court for the Central

District of Illinois. This Notice is submitted pursuant to 28 U.S.C. § 1446.

       In support of its Removal, WWIC states as follows:


                               I. TIMELINESS OF REMOVAL

       1.     On or about May 3, 2021, Plaintiff, Danville Hospitality, d/b/a Sunrise Inn of

Danville. (“Danville”) filed a complaint against WWIC in the District Court of Vermilion

County, Illinois. A copy of that Complaint is included in Exhibit A to this Notice.

       2.     Plaintiff served the Complaint on Defendant on June 24, 2021.

       3.      Defendant has not answered the Complaint.

       4.     This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because fewer

than thirty (30) days have passed since WWIC received “through service or otherwise ... a copy




                                                1
                           2:21-cv-02193-CSB-EIL # 1           Page 2 of 4




of the initial pleading setting forth the claim for relief upon which such action or proceeding is

based.” See 28 U.S.C. § 1446(b).

                         II. JURISDICTIONAL BASIS FOR REMOVAL

        5.      WWIC seeks to remove this case to federal court on the basis of complete

diversity of citizenship between the parties pursuant to 28 U.S.C. § 1332.

        6.      For purposes of diversity jurisdiction, a corporation is “deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business ....” 28 U.S.C. § 1332(c)(1).

        7.      Defendant, WWIC is an insurance company organized as a corporation under the

laws of the State of New Jersey and with its principal place of business in Parsippany, New

Jersey. Thus, WWIC is a citizen of New Jersey.


        8.      For purposes of diversity jurisdiction, a Limited Liability Company is “deemed to

be a citizen of each state in which its members are citizens.” 28 U.S.C. § 1332(c)(1).

        9.      On information and belief, Danville all members of Danville are citizens of the

State of Illinois and no members of Danville are citizens of New Jersey. Danville is therefore a

citizen of the State of Illinois.

        10.     Accordingly, there is complete diversity between the Plaintiff and the Defendant.

Defendants are entitled to have this cause removed from the District Court of Vermilion County,

Illinois, to the United States District Court for the Central District of Illinois, the federal district

encompassing the jurisdiction where the state suit is pending. Therefore, jurisdiction is proper in

this Court pursuant to 28 U.S.C. § 1441(a).




                                                   2
                         2:21-cv-02193-CSB-EIL # 1           Page 3 of 4




        III. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

       11.     Plaintiff is seeking compensatory damages for Defendant’s alleged breach of

contract with respect to damage to a commercial property’s roof and a claim under 215 ILCS

5/155. According to the complaint, Plaintiff seeks costs from Defendant in amounts exceeding

$30,001.00. (Complaint, Para. 2)      Plaintiff’s complaint is premised on its claim that repairs to

the property roof totaled $182,685.81 but WWIC paid only $289.66. (Complaint, Para. 14)

Because Plaintiff is diverse from Defendant and the amount in controversy, exclusive of interest

and costs, exceeds the sum of $75,000.00, this Court has jurisdiction over the claims pursuant to

28 U.S.C. § 1332.
                         IV. PAPERS FROM REMOVED ACTION

       13.     Copies of all process, pleadings, and orders served on the Defendant in the action

pending in the District Court of Vermilion County, Illinois are attached as Exhibit A.

             V. DEFENDANTS’ ANSWERS AND DISCLOSURE STATEMENTS

       14.    Defendant has contemporaneously filed its Corporate Disclosure Statement with

this Notice of Removal and will file its Answer within seven (7) days of filing this Notice of

Removal as allowed under Fed.R.Civ.P. 81(c)(2).

                                   VI. NOTICE TO PLAINTIFF

       15.    Defendant has served written notice of this filing on counsel for Plaintiffs as

required by 28 U.S.C. § 1446(d).

   VII. NOTICE TO STATE COURT WHERE REMOVED ACTION WAS PENDING

       16.    After the filing of this Notice of Removal, Defendant will transmit a copy of this

Notice of Removal to the Clerk of the District Court of Vermilion County, Illinois as required by

28 U.S.C. § 1446(d). A copy of the Notice that will be filed with the District Court of Vermilion

County is attached as Exhibit B.


                                                 3
                         2:21-cv-02193-CSB-EIL # 1           Page 4 of 4




                             VIII. NON-WAIVER OF DEFENSES

        17.   By removing this action from the District Court of Vermilion County, WWIC does

not waive any defenses available to it or admit any of the allegations in Plaintiff’s complaint.

        WHEREFORE, Defendant respectfully removes the above-captioned action from the

District Court of Vermilion County to the United States District Court for the Central District of

Illinois.

                                                      Respectfully submitted,


                                              By:     /s/ Terry L. Welch, Jr.__________


James M. Hoey
Terry L. Welch
NIELSEN, ZEHE & ANTAS, P.C.
55 West Monroe Street, Ste. 1800
Chicago, Illinois 60603
(312) 322-9900
Attorney No. 44274
Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

       I, the undersigned non-attorney, certify that a true and correct copy of the foregoing
Defendant’s Notice of Removal was served by electronic mail, on this 23rd day of July, 2021,
before 5:00 p.m., to the attorneys listed below:

                                     Attorneys for Plaintiff
                                        Britney Jackson
                                    The Potts Law Firm, LLP
                                3737 Buffalo Speedway, Ste. 1900
                                     Houston, Texas 77098
                                       T: (713) 963-8881
                                       F: (713) 583-5388
                                    bjackson@potts-law.com


                                                      /s/ Katelyn Geever



                                                 4
